Citation Nr: 1514946	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-21 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a date earlier than November 1, 2011, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance (DEA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the stepson of the Veteran who served on active duty from October 1969 to March 1971.    

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the Buffalo Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1. The appellant turned 18 on June [redacted], 2010.

2.  In a November 2011 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective August 31, 2010.    

3.  In an April 26, 2012 letter, the RO notified the appellant that he had 60 days to elect an effective date for beginning his eligibility for DEA benefits and that if VA did not receive a response within this time frame, November 1, 2011 would be assigned as the appellant's start date.  

4.  Although the RO does not have a current record of it, the appellant's mother has reasonably asserted that on May 9, 2012, she submitted an election of August 31, 2010 as the effective date for beginning the appellant's eligibility for DEA benefits.  



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for assignment of an effective date of August 31, 2010 but no earlier for the beginning of the appellant's eligibility for DEA benefits are met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102. 21.3032, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The appellant (the stepson of the Veteran) seeks entitlement to an effective date of August 31, 2010, the day after he began a heating, ventilating and air conditioning (HVAC) program at the State University of New York, Delhi.  In pertinent part, it is contended that the appellant's mother submitted a letter within the specified 60 day period described below electing August 31, 2010 as the effective date for commencement of receipt of DEA benefits in relation to the HVAC program.     

Basic eligibility for Dependents' Educational Assistance (Chapter 35 benefits) is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021.  

Eligibility for Chapter 35 benefits further requires that the appellant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).

Pursuant to applicable law and regulation, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. 
§ 21.3041(a).  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday, or the date the Veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a).

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(iii).  

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their eligibility. The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect the beginning date within 60 days of VA's written notice informing her of the right to do so, the period of eligibility will begin on the date of VA's decision that the Veteran has a permanent and total disability. 38 C.F.R. 
§ 21.3041(i) (2013).

In this case, the appellant turned 18 on June [redacted], 2010.  In a November 2011 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective August 31, 2010 and thus, also awarded entitlement to DEA benefits.  In an April 26, 2012 letter, the RO informed the appellant that he had 60 days to elect the beginning date of his eligibility for DEA benefits and informed him that he could elect August 31, 2010 or November 2, 2011 or any date between these two dates as his beginning date.  The RO also informed the appellant that if he did not make the election within 60 days, a beginning date of November 2, 2011 would be assigned.   In its subsequent December 2012 decision, the RO found that the appellant had not made the election within 60 days and assigned November 2, 2011 as the beginning date. 

The appellant's stepmother has asserted that she initially applied to VA for the appellant to received DEA benefits for his already completed HVAC program in an April 5, 2012 communication to the RO.  In support of this assertion she has submitted certified mail receipts that appear to indicate that a mailing was sent to the RO on April 6, 2012 and received by the RO on April 9, 2012.  The appellant's stepmother has also asserted that on May 9, 2012, she specifically sent the RO an election choosing August 31, 2010 as the appellant's effective date for receipt of DEA benefits.  In support of this assertion, she has submitted a copy of the correspondence, which she alleges was faxed to the RO on May 9, 2012 and also a phone record indicating that she called the VA 800 number that same day a little prior to sending the fax. 

 The RO has generally indicated that it did not receive a valid election within 60 days.  However, the Board does not find a basis for finding not credible the appellant's mother's assertion that such an election was made on May 9, 2012 (i.e. within 60 days), as she has provided some  reasonable (albeit indirect) corroborating evidence.  Accordingly, resolving reasonable doubt in the appellant's favor, an election of August 31, 2010 as the beginning date for receipt of DEA benefits is shown to have been made within 60 days of the RO's April 26, 2012 notification and assignment of an effective date of August 31, 2010 for the commencement of receipt of DEA benefits is warranted.              


ORDER

An effective date of August 31, 2010 but no earlier for the commencement of the period of eligibility for appellant's Chapter 35 Dependents' Educational Assistance (DEA) benefits is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


